COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-084-CV
 
DENAR, LLC A/K/A DENARE, LLC                                         APPELLANTS
AND
GUILLERMO PERALES                                                                   
                                                   V.
DENNY'S,
INC.                                                                      APPELLEE
                                               ----------
         FROM
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AAgreed
Motion To Vacate Judgment And Dismiss With Prejudice.@  It is the court=s
opinion that the motion should be granted. 
Accordingly, without regard to the merits, we vacate the trial court=s
judgment and dismiss the case with prejudice.  See TEX. R. APP. P.
42.1(a)(2)(B), 43.2(e).
Costs shall be taxed against the appellant, for
which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  August 17, 2006




[1]See Tex. R. App. P. 47.4.